Title: To George Washington from John Jay, 24 August 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 24th Augt 1779
        
        I have been honored with Your Excellency’s Favors of the 15th, 16, & 17th Inst—The first is referred to a special Committee—The second to the Board of War—& the third to the Treasury.
        It is the Sense of Congress that your Excellency “refuse your Assent to the Request of Major General Philips that two Officers of the Convention Troops be allowed to go into Canada.”
        Congress came to some other Resolutions on the 21st Inst., respecting General Philips’ Letters Copies of which are herewith enclosed. I have the honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient Servant
        
          John Jay Presid.
        
       